OPINION — AG — THE PROPER METHOD OF BILLING DIVISIONS OF THE STATE GOVERNMENT INCLUDED IN THE MERIT SYSTEM FOR THEIR PRO RATA SHARES OF F.I.C.A. CONTRIBUTIONS OF THE PERSONNEL BOARD WHICH WERE NOT RECORDED OR BILLED IN THE QUARTER IN WHICH THEY WERE MADE, WOULD BE TO ISSUE TWO SEPARATE BILLINGS; ONE FOR THE QUARTER JANUARY 1, 1963 — MARCH 31, 1963, AND ANOTHER FOR THE QUARTER APRIL 1, 1963 — JUNE 30, 1963. HOWEVER, THOSE DIVISIONS OF STATE GOVERNMENT WHOSE 1962-63 APPROPRIATIONS WERE SUBJECT TO FISCAL YEAR LIMITATIONS WILL HAVE NO FUNDS FROM WHICH TO PAY THEIR PRO RATA (PRORATED) SHARE OF SAID CONTRIBUTIONS. CITE: ARTICLE V, SECTION 55, 74 O.S. 1961 813 [74-813] (JAMES FUSON)